DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The continuity map on this case shows a link to application 16/533,470 that seems to have similar content as the instant application, however, there does not seem to be priority claimed to that application. Examiner would like to clarify this subject. Is application 16/533,470 meant to be claimed as priority? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations receive data on a generic processor, generates an input data set, processes the data set using a supervised machine learning model, performs parameter optimization that estimates blood glucose values, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results/diagnosis/intent of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claims recite a judicial exception, but are not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim add insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claim does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Dependent claims 2-7, 9-13, and 15-20 do not integrate the abstract idea into a practical application. Examiner suggests amending the claims to overcome the rejection, by displaying the results of the method or properly diagnosing the population of users. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The system according to claim 14" in line 1.  This claim is rendered unclear. Claim 14 is a computer readable medium and the system claim is claim 8. Examiner will interpret as “The system according to claim 8" and suggests amending to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0249445 Devries et al., hereinafter “Devries”, in view of US 2014/0304204 Cameron et al., hereinafter “Cameron”.
Regarding claim 1, Devries discloses a method (Para 2), comprising: receiving data for each user within a population of users (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data for each user comprising: discrete blood glucose measurement data for that user (Para 144); user activity data for that user (Para 41); and other contextual data for that user (Para 41); processing the received data for the population of users to generate an input data set (Para 104; and Figure 15, element 236); processing the input data set, via a supervised machine learning model (Para 96 and 104), to learn a transfer function for a population model (Para 153-154) that estimates values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated values for the population of users over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and performing a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized population model that estimates values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated values for the population of users over the time period (Para 104, 108, and Figure 15). 
Devries does not disclose a model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the population of users (Para 255) by mapping the received data for the population of users over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the population of users over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 2, Devries discloses performing the parameter optimization process (See Figure 15, element 256) comprises: iteratively adjusting one or more parameters of the supervised machine learning model (Para 104 and Figure 15); continuously evaluating an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the machine learning model and actual measured blood glucose levels (Para 104); and generating the optimized population model for the population of users when the level of mathematical agreement between the estimated blood glucose values output by the machine learning model and the actual measured blood glucose levels reaches a desired threshold (Para 104 and Figure 15, element 254), wherein the optimized population model for the population of users has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold (Para 104; if the desired threshold is reached and the validation error is therefore satisfactory, then the training process is complete and the dataset is loaded into the processing circuitry).
Regarding claim 3, Devries discloses the optimized population model (Para 104) is an optimized window population model (Para 56; data is initially broken into set of window times), the method further comprising: applying a window filter to the received data, prior to processing the received data for the population of users (Para 56 and 70), to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over (Para 70 and Figure 14), wherein each time window includes a discrete time segment of the received data (Para 56 and 70); and wherein processing the received data for the population of users to generate the input data set (Para 104; and Figure 15, element 236), comprises: processing each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window (Para 79, 81, and 104) and wherein processing the input data set, comprises: processing each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the particular time window to the sequence of estimated blood glucose values for the population of users over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for the population model (Para 70 defines the pre-set windows and Para 104 discloses that the process of Figure 15 is applied to a pre-set window; see also Para 153 that discloses the transfer function; This is the same process disclosed by the previous claims just for individual windows of time).
Regarding claim 4, Devries discloses selecting the corresponding population model having a lowest error as the optimized population model (Para 104 and 105).
Regarding claim 5, Devries discloses the optimized window population model is an optimized extended window population model (Para 104), the method further comprising: sequentially joining each of the sequences of estimated blood glucose values for the population of users for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window population model that estimates the blood glucose values for the population of users (Para 104; when the validation error is satisfactory for the given pre-set window, the data is loaded onto the processing circuitry and is therefore under one extended window when all pre-set windows are loaded in).
Regarding claim 6, Devries discloses the discrete blood glucose measurement data for each user is measured using a sensor arrangement that provides discrete blood glucose measurements for that user (Para 144), wherein the user activity data for each user is provided from a source of user activity data that correlates to activity of that user (Para 41), and wherein the other contextual data for each user is provided from at least one other source associated with that user and provides other information about that user (Para 41).
Regarding claim 7, Devries discloses each input channel comprises a different data type being measured for that user over the time period (Para 41, each sensor measures a different data type for that user).
Regarding claim 8, Devries discloses a system (Abstract), comprising: one or more hardware-based processors configured by machine-readable instructions (Para 48) to: receive data for each user within a population of users (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data for each user comprising: discrete blood glucose measurement data for that user (Para 144); user activity data for that user (Para 41); and other contextual data for that user (Para 41); process the received data for the population of users to generate an input data set (Para 104; and Figure 15, element 236); process the input data set, via a supervised machine learning model (Para 96 and 104), to learn a transfer function for a population model (Para 153-154) that estimates values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated values for the population of users over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and perform a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized population model that estimates values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated values for the population of users over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the population of users (Para 255) by mapping the received data for the population of users over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the population of users over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 9, Devries discloses the one or more hardware- based processors are further configured by machine-readable instructions (Abstract) to: iteratively adjust one or more parameters of the supervised machine learning model (Para 104 and Figure 15); continuously evaluate an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the machine learning model and actual measured blood glucose levels (Para 104); and generate the optimized population model for the population of users when the level of mathematical agreement between the estimated blood glucose values output by the machine learning model and the actual measured blood glucose levels reaches a desired threshold (Para 104 and Figure 15, element 254), wherein the optimized population model for the population of users has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold (Para 104; if the desired threshold is reached and the validation error is therefore satisfactory, then the training process is complete and the dataset is loaded into the processing circuitry).
Regarding claim 10, Devries discloses the optimized population model (Para 104) is an optimized window population model (Para 56; data is initially broken into set of window times), and wherein the one or more hardware-based processors are further configured by machine-readable instructions (Abstract) to: apply a window filter to the received data, prior to processing the received data for the population of users (Para 56 and 70), to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over (Para 70 and Figure 14), wherein each time window includes a discrete time segment of the received data (Para 56 and 70); and process each discrete time segment of the received data to generate a corresponding input data set (Para 104; and Figure 15, element 236) based on the received data received over a particular time window (Para 79, 81, and 104); and process each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the particular time window to the sequence of estimated blood glucose values for the population of users over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for the population model (Para 70 defines the pre-set windows and Para 104 discloses that the process of Figure 15 is applied to a pre-set window; see also Para 153 that discloses the transfer function; This is the same process disclosed by the previous claims just for individual windows of time).
Regarding claim 11, Devries discloses the one or more hardware- based processors are further configured by machine-readable instructions (Abstract) to select the corresponding population model having a lowest error as the optimized population model (Para 104 and 105).
Regarding claim 12, Devries discloses the optimized window population model is an optimized extended window population model (Para 104), and wherein the one or more hardware-based processors are further configured by machine-readable instructions (Abstract) to: sequentially join each of the sequences of estimated blood glucose values for the population of users for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window population model that estimates the blood glucose values for the population of users (Para 104; when the validation error is satisfactory for the given pre-set window, the data is loaded onto the processing circuitry and is therefore under one extended window when all pre-set windows are loaded in).
Regarding claim 13, Devries discloses the discrete blood glucose measurement data for each user is measured using a sensor arrangement that provides discrete blood glucose measurements for that user (Para 144), wherein the user activity data for each user is provided from a source of user activity data that correlates to activity of that user (Para 41), and wherein the other contextual data for each user is provided from at least one other source associated with that user and provides other information about that user (Para 41).
Regarding claim 14, Devries discloses at least one non-transient computer-readable medium having instructions stored thereon that are configurable to cause at least one processor to perform a method (Abstract and Para 2), the method comprising: receiving data for each user within a population of users (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data for each user comprising: discrete blood glucose measurement data for that user (Para 144); user activity data for that user (Para 41); and other contextual data for that user (Para 41); processing the received data for the population of users to generate an input data set (Para 104; and Figure 15, element 236); processing the input data set, via a supervised machine learning model (Para 96 and 104), to learn a transfer function for a population model (Para 153-154) that estimates values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated values for the population of users over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and performing a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized population model that estimates values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated blood glucose values for the population of users over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the population of users (Para 255) by mapping the received data for the population of users over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the population of users over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 15, Devries discloses the method further comprising: iteratively adjusting one or more parameters of the supervised machine learning model (Para 104 and Figure 15); continuously evaluating an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the machine learning model and actual measured blood glucose levels (Para 104); and generating the optimized population model for the population of users when the level of mathematical agreement between the estimated blood glucose values output by the machine learning model and the actual measured blood glucose levels reaches a desired threshold (Para 104 and Figure 15, element 254), wherein the optimized population model for the population of users has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold (Para 104; if the desired threshold is reached and the validation error is therefore satisfactory, then the training process is complete and the dataset is loaded into the processing circuitry).
Regarding claim 16, Devries discloses the optimized population model (Para 104) is an optimized window population model (Para 56; data is initially broken into set of window times), the method further comprising: applying a window filter to the received data, prior to processing the received data for the population of users (Para 56 and 70), to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over (Para 70 and Figure 14), wherein each time window includes a discrete time segment of the received data (Para 56 and 70); and wherein processing the received data for the population of users to generate the input data set (Para 104; and Figure 15, element 236)`, comprises: processing each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window (Para 79, 81, and 104); and wherein processing the input data set, comprises: processing each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the particular time window to the sequence of estimated blood glucose values for the population of users over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for the population model (Para 70 defines the pre-set windows and Para 104 discloses that the process of Figure 15 is applied to a pre-set window; see also Para 153 that discloses the transfer function; This is the same process disclosed by the previous claims just for individual windows of time).
Regarding claim 17, Devries discloses the method further comprising: selecting the corresponding population model having a lowest error as the optimized population model (Para 104 and 105).
Regarding claim 18, Devries discloses the optimized window population model is an optimized extended window population model (Para 104), the method further comprising: sequentially joining each of the sequences of estimated blood glucose values for the population of users for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window population model that estimates the blood glucose values for the population of users (Para 104; when the validation error is satisfactory for the given pre-set window, the data is loaded onto the processing circuitry and is therefore under one extended window when all pre-set windows are loaded in).
Regarding claim 19, Devries discloses the discrete blood glucose measurement data for each user is measured using a sensor arrangement that provides discrete blood glucose measurements for that user (Para 144), wherein the user activity data for each user is provided from a source of user activity data that correlates to activity of that user (Para 41), and wherein the other contextual data for each user is provided from at least one other source associated with that user and provides other information about that user (Para 41).
Regarding claim 20, Devries discloses each input channel comprises a different data type being measured for that user over the time period (Para 41, each sensor measures a different data type for that user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792